 



EXHIBIT 10.1

Executive Incentive Plan

The Executive Incentive Plan is aimed at recognizing and rewarding the executive
leaders who most directly and significantly contribute to the success of the
Company.

Valeant’s Executive Incentive Plan is built upon the financial and strategic
plan of the Company:



•   It is designed to recognize and reward contributions to Valeant’s success.  
•   It provides executives with a powerful incentive to achieve financial and
strategic goals.   •   It directly ties pay to performance, based on clearly
defined objectives which are approved by the Compensation Committee in advance
of the performance year.

Each bonus award depends on the executive’s base salary and grade level, on how
well the Company and the executive’s division succeed in meeting their financial
goals, and how well the executive individually performs on his or her strategic
initiatives.

Eligibility for the Plan

Eligibility for the Executive Incentive Plan is limited to the most senior
executives that are in a position to most significantly influence the Company’s
performance. As presently constituted, the plan applies to the ten most senior
executives.

An Executive must be hired before October 1 of the plan year to be eligible for
the current year’s award and must be an employee on the day the award is paid.
The Executive must also have a minimum of “meets expectations” on his or her
annual performance appraisal.

Generally, participation in the Executive Incentive Plan precludes participation
in any other incentive plan, sales compensation plan, or special retention
program.

Plan Overview

The Compensation Committee has defined Valeant’s performance goals for this year
based on those business strategies and operating plans that drive shareholder
value:

For Example:



•   EBITDA,   •   Revenue growth,   •   Earnings Per Share   •   Strategic
initiatives (measured using quantitative or key milestones).

To be eligible for an award from the Executive Incentive Plan, an Executive must
meet specific goals in these areas. In addition, each Executive’s performance
will be weighted

1



--------------------------------------------------------------------------------



 



differently in different areas, depending on his or her position in the Company
and his or her ability to influence and affect particular financial interests.
For example, top executives are measured on EPS to most closely align their
interests with those of the shareholders.

Performance Measures and Weightings

Each Executive’s award will be based on the following two measures:



•   Financial Performance   •   Strategic Initiatives (SIs)

Financial Performance — The financial goals of the CEO will be approved by the
Compensation Committee. The financial goals of the remainder of the Executives
will be recommended by the CEO and approved by the Compensation Committee.
Financial goals may include revenue, EBITDA, operating expenses, and EPS. The
Executive’s position within the Company will determine the weight given to
financial and strategic goals. Generally, those Executives most directly linked
to profit and loss line responsibility have the greatest weight put on financial
goals.

If a financial goal is changed during the course of the fiscal year, and that
change is approved, the Executive Incentive Commitment Summary must be updated
and approved.

Strategic Initiatives - Strategic initiatives are project based goals; there may
be up to five strategic objectives included in an Executive’s Incentive
Commitment Summary, each of which may be weighted differently, according to the
judgment of the Compensation Committee and the CEO. Specific weighting for each
SI should equal the total of the weighting for the SI portion of the award
opportunity.

If business events occur which will result in the need to change a Strategic
Initiative or replace it for another one, the required Executive Incentive
Commitment Summary must also then be updated. Any change must be in writing and
approved by the Compensation Committee as to the CEO and approved by the CEO and
by the Compensation Committee as to the remaining Executives.

Discretionary Adjustment - On an exception basis, once the formula award has
been calculated, the Compensation Committee, upon recommendation of the CEO, may
increase (or decrease) an Executive’s award up to 15% either way to recognize
special circumstances (the Compensation Committee may similarly adjust the award
for the CEO). This adjustment is not made in all instances, must be supportable,
and is entirely at the discretion of the Company for special or exceptional
circumstances.

How Awards are Determined

To receive an award, an Executive must achieve at least:

2



--------------------------------------------------------------------------------



 



•   90% of the financial goal, and/or   •   80% of the Executive’s strategic
initiatives.

An Executive is eligible to receive a payout for Strategic Initiatives even if
the applicable Financial Goals for such Executive have not been met; provided,
however, the Company may cancel the Executive Incentive Program, and not pay any
incentive payment to any Executive if it cancels the Executive Incentive Program
for all, but not less than all, participants based upon significantly distressed
financial performance of the Company.

Because the Executive Incentive Program is meant to reward top performers, the
Executive must be performing at an acceptable level. For example, an Executive
in the Executive Incentive Program who receives a Below Expectations on his/her
Performance Appraisal will not be eligible to receive an incentive payout.

Incentive payments will not be made to participants of a division, unit or
function that fails to meet Sarbanes Oxley Section 404 standards.

Awards will range from 0 to 200% of the Executive’s target opportunity, as
shown:

          Financial Performance / Award Payout Scale Performance Level   Percent
of Target Opportunity Earned
Below 90% of goal
    0  
90% of goal (threshold)
    10 %
95% of goal
    55 %
100% of goal (target)
    100 %
110% of goal (maximum)
    200 %

          Strategic Initiatives / Award Payout Scale Performance Level   Percent
of Target Opportunity Earned
Below 80% of goal
    0  
80% of goal (threshold)
    50 %
100% of goal (target)
    100 %
120% of goal (maximum)
    200 %

Awards to the CEO are determined by the Board of Directors, upon recommendation
of the Compensation Committee. Awards for the remaining executives are
determined by the Compensation Committee upon recommendation of the CEO.

Payout of Awards

Payments are made in cash (paycheck), in local currency, not before the release
of year-end results. An Executive’s award is subject to applicable withholdings.

3



--------------------------------------------------------------------------------



 



Changes in An Executive’s Employment Status

If an Executive Leaves the Company - If an Executive leaves Valeant during the
year, eligibility for the Executive’s award will depend on the reason the
Executive is leaving:

Death, Disability, or Retirement - The Executive’s award will be pro-rated based
on the number of full months the Executive has been employed during the year.
The pro-rated award will be paid at the time Incentive Plan payments are made to
all participants.

Other Reasons - If the Manager resigns or is terminated before the awards are
paid, the Manager forfeits his or her award.

4